Citation Nr: 1229499	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-15 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a claimed right shoulder injury.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from March 1977 to October 1978.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of the RO.

The Board remanded this claim to the RO for additional action in February 2010 and April 2011.

In a written statement dated August 2006, the Veteran requested a hearing in support of his claim.  The RO acknowledged this request and informed the Veteran of the date of the scheduled hearing by letter dated in November 2006, but the Veteran cancelled the hearing.  The Board thus deems his hearing request to be withdrawn.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

Prior to adjudicating the claim on appeal, further development is needed.  See 38 C.F.R. § 19.9 (2011).

The Veteran reports injuring his right shoulder during a period of VA hospitalization in February 2003, after becoming extremely agitated, being forced to the ground and handcuffed by security and taken back to his room.

During the course of this appeal, the RO assisted the Veteran in the development of this claim by affording him two VA examinations and obtaining an addendum medical opinion addressing whether this incident resulted in right shoulder disability and, if so, whether the disability was caused by carelessness, negligence, a lack of proper skill, an error in judgment or a similar instance of fault in connection with VA medical treatment, or an event not reasonably foreseeable.  However, on review, the reports of these examinations and the opinion are inadequate to decide this claim.  

In one report dated in May 2011, an examiner cited to x-ray studies of the Veteran's right shoulder taken the week before the incident, when the Veteran reported a fall and the onset of right shoulder pain.  Based on these x-ray studies, the examiner concluded that the Veteran did not have right shoulder disability due to the incident in question and that any right shoulder injury pre-existed the incident.  

In an addendum opinion dated in April 2012, a different examiner concluded that the incident did not aggravate the preexisting right shoulder injury.  She based this conclusion on the fact that the Veteran had a shoulder problem and underwent 
x-ray studies prior to the incident and magnetic resonance imaging conducted thereafter (the same night) showed no evidence of permanent aggravation of the right shoulder injury.  

The Board finds this rationale to be flawed.  First of all, it makes no sense to rule out aggravation of a preexisting right shoulder disability on the basis that it pre-existed the incident.  Second, the x-ray studies of the right shoulder taken a week prior to the incident in question were normal.  The magnetic resonance imaging conducted not long after the incident showed, in part, a findings of a partial tear. 

Hence, for further clarification, another opinion is needed prior appellate handling of this matter.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to transfer the claims file to one of the VA examiners who reviewed the case in May 2011 or April 2012 for further clarification.  The examiner should be asked to confirm in his written report that he reviewed the claims file and the prior opinions before proceeding with the following.  

a)  In comparing the results of the February 16, 2003 right shoulder x-ray studies with the results of the February 25, 2003 magnetic resonance imaging, the medical reviewer should opine as to whether it is at least as likely as not that the Veteran incurred additional right shoulder disability due to an injury in the incident identified by the Veteran as happening on February 25, 2003.

b) If so, the medical reviewer should indicate whether the additional disability was caused by: (1) carelessness, negligence, a lack of proper skill, an error in judgment or a similar instance of fault in connection with VA medical treatment; or (2) an event not reasonably foreseeable;

The examiner should provide a detailed rationale, with specific references to the record, for any opinion expressed.   

If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

2.  The RO then should review the VA opinion to ensure that it includes all requested information and, if not, return it to the medical reviewer for correction.  

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Board intimates no opinion as to the ultimate disposition in this case, but reminds the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


